DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species: different methods of generating bacteriophage genome; different bacterial hosts; different bacteriophage DNA genomes; and different heterologous nucleic acid sequences. The species are independent or distinct because the different methods of generating bacteriophage genome involve different active steps; the different bacterial hosts include distinct non-natural and natural bacterial hosts, which are different bacteria; the different bacteriophage DNA genomes are from distinct bacteriophages which possess unique genomic sequences, structures and functions; and the different heterologous nucleic acid sequences encodes proteins which possess unique amino acid sequences, structures and functions. In addition, these species are not obvious variants of each other based on the current record.
Applicants must elect a specific species from the following group.
A) A specific bacteriophage genome production method, as stated in claims 1, 13 and 18.
	
If applicants elect the method of claim 1, a specific species must also be elected from each of the following groups.
B) A specific bacterial host, as stated in claim 3.
C) A specific first bacteriophage DNA genome and corresponding primer pair, as stated in claims 4, 11 and 12.
D) A specific heterologous nucleic acid open reading frame, as stated in claim 6.
	1) If applicants elect a bioluminescent protein, a specific protein must also be elected from claim 8.
	2) If applicants elect a chemiluminescent protein, a specific protein must also be elected from claim 9.
	3) If applicants elect a fluorescent protein, a specific protein must also be elected from claim 10.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
because the different methods of generating bacteriophage genome involve different active steps; the different bacterial hosts include distinct non-natural and natural bacterial hosts, which are different bacteria; the different bacteriophage DNA genomes are from distinct bacteriophages which possess unique genomic sequences, structures and functions; and the different heterologous nucleic acid sequences encodes proteins which possess unique amino acid sequences, structures and functions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648